KNAPP, Circuit Judge
(concurring). When Edwards went to take the hay, he either believed it had been abandoned or he did not so believe. If he believed the hscy had been abandoned, the taking was innocent, and he was not guilty of stealing it, or of “knowingly” applying it to his own use. If he did not believe the hay had been abandoned, the taking was felonious, and he was guilty of stealing it. The finding of the jury that he was not guilty of stealing was therefore in effect a finding that he believed the hay had been abandoned, and this left no basis for the charge of applying to his own use. To “knowingly apply to- his own use” implies that the property was either stolen by or intrusted to the defendant. Manifestly the hay was not intrusted to him, nor did it come rightfully into his possession, except upon the theory that he believed it had been abandoned. The jury found that he did not steal it, and it follows that he did not commit the offense 'of which he was convicted.